Citation Nr: 1411325	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for limitation of extension, left knee, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for residuals, chondromalacia patella, left knee, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for residuals, lumbosacral strain, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for residuals, chronic strain, cervical spine, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for sciatica, left lower extremity, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for sciatica, right lower extremity, currently rated 10 percent disabling.

7.  Entitlement to an increased rating for plantar fasciitis with hallux valgus, bunions, and pes planus, right foot, currently rated 10 percent disabling.

8.  Entitlement to an increased rating for plantar fasciitis with hallux valgus, bunions, and pes planus, left foot, currently rated 10 percent disabling.

9.  Entitlement to an increased rating for allergic rhinitis, currently rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from December 1999 to November 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Updated treatment records from the Charleston VA Medical Center (VAMC) must be associated with the claims folder or Virtual dated from June 25, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In June 2010, the Veteran underwent two VA examinations.  In her substantive appeal, she asserts that she underwent a VA examination in 2011.  There is no VA examination of record dated in 2011, nor does the Statement of the Case (SOC) reference a 2011 VA examination.  The RO/AMC should ensure, however, that such examination was not conducted, and associate any outstanding VA examinations with the claims folder or Virtual VA.

The Veteran asserts that she has been treated for her allergic rhinitis at the VAMC, Naval Weapons Station, and by a private doctor.  She submitted records pertaining to allergy testing which indicate that they are retained by the Naval Weapons Station and were reviewed by Dr. S, but otherwise the origin of such records is not indicated.  

Request that the Veteran identify all medical providers, private and federal, that have treated her service-connected disabilities, and request records from all identified medical providers.

In light of the fact that the most recent examinations were conducted in June 2010 and in light of the Veteran's assertions tending to indicate that her disabilities are more severe than currently rated, she should be afforded VA examinations to assess the severity of her service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify all medical providers, federal and private, and request records from all identified medical providers.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate with the claims folder or Virtual VA updated treatment records from the Charleston VAMC for the period from June 25, 2011.

Associate with the claims folder or Virtual VA any outstanding VA examination report conducted in 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to determine the severity of her lumbar spine and cervical spine disabilities.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

The examination of the lumbar and cervical spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  Any such functional loss should be expressed in degrees.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should also estimate any additional loss of function with repetitive movement and during periods of flare-up, expressed in degrees of lost motion.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should opine whether the Veteran's service connected disabilities (lumbosacral strain, cervical spine strain, left knee disability, sciatica, right and left lower extremities, plantar fasciitis with hallux valgus, bunions, and pes planus, right and left feet, and allergic rhinitis) in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and severity of her left and right lower extremity radiculopathy.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify any neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner should opine whether the Veteran's service connected disabilities (lumbosacral strain, cervical spine strain, left knee disability, sciatica, right and left lower extremities, plantar fasciitis with hallux valgus, bunions, and pes planus, right and left feet, and allergic rhinitis) in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and severity of her left knee disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should report the ranges of right and left knee flexion and extension in degrees.  The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, pain, incoordination, or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination.  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so, should indicate the frequency of the locking.

The examiner should opine whether the Veteran's service connected disabilities (lumbosacral strain, cervical spine strain, left knee disability, sciatica, right and left lower extremities, plantar fasciitis with hallux valgus, bunions, and pes planus, right and left feet, and allergic rhinitis) in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

6.  Schedule the Veteran for a VA podiatry examination with a physician with appropriate expertise to evaluate the severity of symptoms associated with plantar fasciitis with hallux valgus, bunions, and pes planus, right and left feet.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should specify whether the Veteran's plantar fasciitis, hallux valgus, bunions, and pes planus are manifested by:  (i) moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; (ii) severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, and whether bilateral or unilateral; or (iii) pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and whether bilateral or unilateral.

The examiner should indicate whether hallux valgus is manifested by (i) operated with resection of metatarsal head; or (ii) severe, if equivalent to amputation of great toe.

The examiner should further indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service-connected plantar fasciitis with hallux valgus, bunions, and pes planus, right and left feet.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

The examiner should opine whether the Veteran's service connected disabilities (lumbosacral strain, cervical spine strain, left knee disability, sciatica, right and left lower extremities, plantar fasciitis with hallux valgus, bunions, and pes planus, right and left feet, and allergic rhinitis) in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

7.  Schedule the Veteran for a VA examination with a provider with appropriate expertise to evaluate the severity of symptoms associated with allergic rhinitis.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should indicate whether the Veteran's allergic rhinitis is manifested by polyps, and whether there is a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

8.  Upon completion of the above, readjudicate the increased rating claims.  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


